Exhibit 10.2

 

EXECUTIVE EMPLOYMENT AND SEVERANCE AGREEMENT

 

This Executive Employment and Severance Agreement (the “Agreement”) is entered
into between Carl E. Smith (“Executive”), and MEDecision, Inc. (the “Company”).

 

WHEREAS, the Executive was previously employed by the Company in a key employee
capacity prior to the acquisition of MEDecision by Health Care Service
Corporation, a Mutual Legal Reserve Company (the “Merger”); and

 

WHEREAS, the Executive’s continued services to the Company are valuable to the
conduct of the Company’s business; and

 

WHEREAS, the Company and Executive desire to specify the terms and conditions on
which Executive will continue employment on and after the date of the Merger,
and under which Executive will receive severance in the event that Executive
separates from service with the Company;

 

NOW, THEREFORE, for good and valuable consideration, the parties agree as
follows:

 


1.             EFFECTIVE DATE; TERM.  THIS AGREEMENT SHALL BECOME EFFECTIVE ON
THE DATE OF THE MERGER AND SHALL CONTINUE UNLESS TERMINATED BY AGREEMENT OF THE
PARTIES OR AS OTHERWISE PROVIDED HEREIN.  IN THE EVENT THE MERGER DOES NOT
CLOSE, THIS AGREEMENT SHALL HAVE NO FORCE OR EFFECT.


 


2.             DEFINITIONS.  FOR PURPOSES OF THIS AGREEMENT, THE FOLLOWING TERMS
SHALL HAVE THE MEANINGS SET FORTH BELOW:


 

(A)           “ACCRUED BENEFITS” SHALL MEAN THE FOLLOWING AMOUNTS, PAYABLE AS
DESCRIBED HEREIN: (I) ALL BASE SALARY FOR THE TIME PERIOD ENDING WITH THE
TERMINATION DATE; (II) REIMBURSEMENT FOR ANY AND ALL MONIES ADVANCED IN
CONNECTION WITH THE EXECUTIVE’S EMPLOYMENT FOR REASONABLE AND NECESSARY EXPENSES
INCURRED BY THE EXECUTIVE ON BEHALF OF THE COMPANY FOR THE TIME PERIOD ENDING
WITH THE TERMINATION DATE; (III) ANY AND ALL OTHER CASH EARNED THROUGH THE
TERMINATION DATE AND DEFERRED AT THE ELECTION OF THE EXECUTIVE OR PURSUANT TO
ANY DEFERRED COMPENSATION PLAN THEN IN EFFECT; AND (IV) ALL OTHER PAYMENTS AND
BENEFITS TO WHICH THE EXECUTIVE (OR IN THE EVENT OF THE EXECUTIVE’S DEATH, THE
EXECUTIVE’S SURVIVING SPOUSE OR OTHER BENEFICIARY) IS ENTITLED ON THE
TERMINATION DATE UNDER THE TERMS OF ANY BENEFIT PLAN OF THE COMPANY, EXCLUDING
SEVERANCE PAYMENTS UNDER ANY COMPANY SEVERANCE POLICY, PRACTICE OR AGREEMENT IN
EFFECT ON THE TERMINATION DATE.  PAYMENT OF ACCRUED BENEFITS SHALL BE MADE
PROMPTLY IN ACCORDANCE WITH THE COMPANY’S PREVAILING PRACTICE WITH RESPECT TO
CLAUSES (I) AND (II) OR, WITH RESPECT TO CLAUSES (III) AND (IV), PURSUANT TO THE
TERMS OF THE BENEFIT PLAN OR PRACTICE ESTABLISHING SUCH BENEFITS.

 

(B)           “BASE SALARY” SHALL MEAN THE EXECUTIVE’S ANNUAL BASE SALARY WITH
THE COMPANY AS IN EFFECT FROM TIME TO TIME.

 

--------------------------------------------------------------------------------


 

(C)           “BOARD” SHALL MEAN THE BOARD OF DIRECTORS OF THE COMPANY OR A
COMMITTEE OF SUCH BOARD AUTHORIZED TO ACT ON ITS BEHALF IN CERTAIN
CIRCUMSTANCES, INCLUDING THE COMPENSATION COMMITTEE OF THE BOARD.

 

(D)           “BUSINESS” SHALL MEAN THE PROVISION OF SOFTWARE, SERVICES AND
CLINICAL CONTENT TO HEALTH CARE PAYER ORGANIZATIONS TO INCREASE ADMINISTRATIVE
EFFICIENCY AND IMPROVE THE OVERALL QUALITY AND AFFORDABILITY OF HEALTH CARE.

 

(E)           “CAUSE” SHALL MEAN A GOOD FAITH FINDING BY THE BOARD THAT
EXECUTIVE HAS (I) NEGLECTED, OR REFUSED TO PERFORM THE LAWFUL EMPLOYMENT DUTIES
RELATED TO HIS POSITION OR AS FROM TIME TO TIME ASSIGNED TO HIM (OTHER THAN DUE
TO DISABILITY); (II) COMMITTED ANY WILLFUL, INTENTIONAL, OR GROSSLY NEGLIGENT
ACT HAVING THE EFFECT OF MATERIALLY INJURING THE INTEREST, BUSINESS, OR
REPUTATION OF THE COMPANY; (III) VIOLATED OR FAILED TO COMPLY IN ANY MATERIAL
RESPECT WITH THE COMPANY’S PUBLISHED RULES, REGULATIONS, OR POLICIES, AS IN
EFFECT OR AMENDED FROM TIME TO TIME; (IV) COMMITTED AN ACT CONSTITUTING A FELONY
OR MISDEMEANOR INVOLVING MORAL TURPITUDE, FRAUD, THEFT, OR DISHONESTY;
(V) MISAPPROPRIATED OR EMBEZZLED ANY PROPERTY OF THE COMPANY (WHETHER OR NOT AN
ACT CONSTITUTING A FELONY OR MISDEMEANOR); OR (VI) BREACHED ANY MATERIAL
PROVISION OF THIS AGREEMENT OR ANY OTHER APPLICABLE CONFIDENTIALITY,
NON-COMPETE, NON-SOLICIT, GENERAL RELEASE, COVENANT NOT-TO-SUE, OR OTHER
AGREEMENT WITH THE COMPANY.

 

(F)            “CHANGE IN CONTROL” SHALL MEAN THE OCCURRENCE OF ANY OF THE
FOLLOWING IN A TRANSACTION OR SERIES OF RELATED TRANSACTIONS:

 

(I)            ANY “PERSON” (AS SUCH TERM IS USED IN SECTIONS 13(D) AND 14(D) OF
THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED) BECOMING A “BENEFICIAL OWNER”
(AS DEFINED IN RULE L3D-3 UNDER SAID ACT), DIRECTLY OR INDIRECTLY, OF SECURITIES
OF THE COMPANY REPRESENTING MORE THAN 50% OF THE VOTING POWER OF THE COMPANY’S
THEN OUTSTANDING SECURITIES;

 

(II)           A CONSOLIDATION, SHARE EXCHANGE, REORGANIZATION OR MERGER OF THE
COMPANY RESULTING IN THE SHAREHOLDERS OF THE COMPANY IMMEDIATELY PRIOR TO SUCH
EVENT NOT OWNING AT LEAST A MAJORITY OF THE VOTING POWER OF THE RESULTING
ENTITY’S STOCK OUTSTANDING IMMEDIATELY FOLLOWING SUCH EVENT;

 

(III)          THE SALE OR OTHER DISPOSITION OF ALL OR SUBSTANTIALLY ALL THE
ASSETS OF THE COMPANY, OTHER THAN IN CONNECTION WITH A STATE OR FEDERAL
BANKRUPTCY PROCEEDING; OR

 

(IV)          ANY SIMILAR EVENT DEEMED BY THE BOARD TO CONSTITUTE A CHANGE IN
CONTROL.

 

A transaction, or series of related transactions, shall not constitute a Change
in Control if such transaction results in the Company, any successor to the
Company, or any successor to the Company’s business, being controlled, directly
or indirectly, by the same person or persons who controlled the Company,
directly or indirectly, immediately before such transaction.

 

(G)           “COBRA” SHALL MEAN THE PROVISIONS OF CODE SECTION 4980B.

 

2

--------------------------------------------------------------------------------


 

(H)           “CODE” SHALL MEAN THE INTERNAL REVENUE CODE OF 1986, AS AMENDED,
AS INTERPRETED BY RULES AND REGULATIONS ISSUED PURSUANT THERETO, ALL AS AMENDED
AND IN EFFECT FROM TIME TO TIME.  ANY REFERENCE TO A SPECIFIC PROVISION OF THE
CODE SHALL BE DEEMED TO INCLUDE REFERENCE TO ANY SUCCESSOR PROVISION THERETO.

 

(I)            “COMPETITIVE BUSINESS ACTIVITY” SHALL MEAN ANY BUSINESS ACTIVITY
(OTHER THAN THE BUSINESS) IN WHICH THE COMPANY OR ANY AFFILIATE OF THE COMPANY
IS ACTIVELY ENGAGED AT THE TIME OF EXECUTIVE’S TERMINATION.

 

(J)            “DISABILITY” SHALL MEAN, SUBJECT TO APPLICABLE LAW, ANY MEDICALLY
DETERMINABLE PHYSICAL OR MENTAL IMPAIRMENT THAT (I) RENDERS EXECUTIVE UNABLE TO
PERFORM THE DUTIES OF HIS POSITION WITH THE COMPANY AND (II) IS EXPECTED TO LAST
FOR A CONTINUOUS PERIOD OF NOT LESS THAN SIX MONTHS, ALL AS CERTIFIED BY A
PHYSICIAN REASONABLY ACCEPTABLE TO THE COMPANY OR ITS SUCCESSOR.

 

(K)           “ERISA AFFILIATE” MEANS WITH RESPECT TO COMPANY EACH CORPORATION
OR TRADE OR BUSINESS CONSIDERED TO BE A SINGLE EMPLOYER WITH COMPANY UNDER CODE
SECTIONS 414(B) OR 414(C).

 

(1)           “General Release” shall mean a release of all claims that
Executive, and anyone who may succeed to any claims of Executive, has or may
have against the Company, its board of directors, any of its subsidiaries,
affiliates or parent, or any of their employees, directors, officers, employees,
agents, plan sponsors, administrators, successors (including the Successor),
fiduciaries, or attorneys, including but not limited to claims arising out of
Executive’s employment with, and termination of employment from, the Company,
but excluding claims for (i) severance payments and benefits due pursuant to
this Agreement and (ii) any salary, bonus, equity, accrued vacation, expense
reimbursement and other ordinary payments or benefits earned or otherwise due
with respect to the period prior to the date of any Termination.

 

(L)            “GOOD REASON” SHALL MEAN THE OCCURRENCE OF ANY OF THE FOLLOWING
WITHOUT THE CONSENT OF EXECUTIVE: (I) A MATERIAL DIMINUTION IN THE EXECUTIVE’S
BASE SALARY; (II) A MATERIAL DIMINUTION IN THE EXECUTIVE’S AUTHORITY, DUTIES OR
RESPONSIBILITIES; (III) A MATERIAL DIMINUTION IN THE AUTHORITY, DUTIES OR
RESPONSIBILITIES OF THE SUPERVISOR TO WHOM THE EXECUTIVE IS REQUIRED TO REPORT;
(IV) A MATERIAL CHANGE IN THE GEOGRAPHIC LOCATION AT WHICH THE EXECUTIVE MUST
PERFORM SERVICES; OR (V) A MATERIAL BREACH BY THE COMPANY OF ANY PROVISIONS OF
THIS AGREEMENT.

 

(M)          “TERMINATION” MEANS A TERMINATION OF EXECUTIVE’S EMPLOYMENT WITH
COMPANY AND ALL ITS ERISA AFFILIATES FOR ANY REASON, PROVIDED THAT SUCH
TERMINATION OF EMPLOYMENT QUALIFIES AS A SEPARATION FROM SERVICE FOR PURPOSES OF
CODE SECTION 409A AND THE DEFAULT RULES OF TREAS.  REG. §1.409A- 1(H).

 

(N)           “SEVERANCE PAYMENT” SHALL MEAN ONE (1) YEAR OF THE EXECUTIVE’S 
BASE SALARY AT THE TIME OF THE TERMINATION DATE; PROVIDED, THAT IF EXECUTIVE’S
TERMINATION DATE OCCURS WITHIN ONE (1) YEAR FOLLOWING A CHANGE IN CONTROL (NOT
INCLUDING THE MERGER FOR THIS PURPOSE), THE SEVERANCE PAYMENT SHALL MEAN TWO
(2) YEARS OF THE EXECUTIVE’S BASE SALARY AND

 

3

--------------------------------------------------------------------------------


 

ANY REDUCTION IN EXECUTIVE’S BASE SALARY SINCE THE DATE OF THE CHANGE IN CONTROL
SHALL BE IGNORED.

 

(O)           “SUCCESSOR” SHALL MEAN THE PERSON TO WHICH THIS AGREEMENT IS
ASSIGNED UPON A SALE OF BUSINESS WITHIN THE MEANING OF SECTION 10.

 

(P)           “TERMINATION DATE” SHALL MEAN THE DATE ON WHICH EXECUTIVE INCURS A
TERMINATION, AS FURTHER DESCRIBED IN SECTION 4.

 


3.             EMPLOYMENT OF EXECUTIVE


 

(A)           POSITION.

 

(I)            EXECUTIVE SHALL SERVE IN THE POSITION OF EXECUTIVE VICE PRESIDENT
AND CHIEF FINANCIAL OFFICER IN A FULL-TIME CAPACITY.  IN SUCH POSITION,
EXECUTIVE SHALL HAVE SUCH DUTIES AND AUTHORITY AS IS CUSTOMARILY ASSOCIATED WITH
SUCH POSITION AND SHALL HAVE SUCH OTHER TITLES AND DUTIES, CONSISTENT WITH
EXECUTIVE’S POSITION, AS MAY BE ASSIGNED FROM TIME TO TIME BY THE BOARD AND/OR
EXECUTIVE’S DIRECT SUPERVISOR.

 

(II)           EXECUTIVE WILL DEVOTE EXECUTIVE’S FULL BUSINESS TIME AND BEST
EFFORTS TO THE PERFORMANCE OF EXECUTIVE’S DUTIES HEREUNDER AND WILL NOT ENGAGE
IN ANY OTHER BUSINESS, PROFESSION OR OCCUPATION FOR COMPENSATION OR OTHERWISE
WHICH WOULD CONFLICT OR INTERFERE WITH THE RENDITION OF SUCH SERVICES EITHER
DIRECTLY OR INDIRECTLY, WITHOUT THE PRIOR WRITTEN CONSENT OF THE BOARD; PROVIDED
THAT NOTHING HEREIN SHALL PRECLUDE EXECUTIVE, SUBJECT TO THE PRIOR APPROVAL OF
THE BOARD, FROM ACCEPTING APPOINTMENT TO OR CONTINUE TO SERVE ON ANY BOARD OF
DIRECTORS OR TRUSTEES OF ANY BUSINESS CORPORATION OR ANY CHARITABLE
ORGANIZATION; FURTHER PROVIDED IN EACH CASE, AND IN THE AGGREGATE, THAT SUCH
ACTIVITIES DO NOT CONFLICT OR INTERFERE WITH THE PERFORMANCE OF EXECUTIVE’S
DUTIES HEREUNDER OR CONFLICT WITH SECTION 7.

 

(B)           BASE SALARY.  THE COMPANY SHALL PAY EXECUTIVE A BASE SALARY AT THE
ANNUAL RATE OF $264,000, PAYABLE IN REGULAR INSTALLMENTS IN ACCORDANCE WITH THE
COMPANY’S USUAL PAYROLL PRACTICES.  EXECUTIVE SHALL BE ENTITLED TO SUCH
INCREASES IN EXECUTIVE’S BASE SALARY, IF ANY, AS MAY BE DETERMINED FROM TIME TO
TIME BY THE BOARD.

 

(C)           CASH AND INCENTIVE PLANS.  EXECUTIVE SHALL BE ENTITLED TO
PARTICIPATE IN SUCH ANNUAL AND/OR LONG-TERM CASH INCENTIVE PLANS AND PROGRAMS
ADOPTED BY THE COMPANY AS ARE GENERALLY PROVIDED TO THE SENIOR EXECUTIVES OF THE
COMPANY FROM TIME TO TIME.  THE AMOUNTS, TIMING, AND THE TERMS AND CONDITIONS OF
SUCH AWARDS SHALL BE SUBJECT TO THE TERMS OF THE PLAN UNDER WHICH SUCH AWARD IS
MADE.

 

(D)           EMPLOYEE BENEFITS.  EXECUTIVE SHALL BE ENTITLED TO PARTICIPATE IN
THE COMPANY’S EMPLOYEE BENEFIT PLANS (OTHER THAN ANNUAL AND/OR LONG-TERM CASH
INCENTIVE PROGRAMS, WHICH ARE ADDRESSED IN SUBSECTION (C)) AS IN EFFECT FROM
TIME TO TIME ON THE SAME BASIS AS THOSE BENEFITS ARE GENERALLY MADE AVAILABLE TO
OTHER SENIOR EXECUTIVES OF THE COMPANY.

 

(E)           BUSINESS EXPENSES.  THE REASONABLE BUSINESS EXPENSES INCURRED BY
EXECUTIVE IN THE PERFORMANCE OF EXECUTIVE’S DUTIES HEREUNDER SHALL BE REIMBURSED
BY THE COMPANY IN ACCORDANCE WITH COMPANY POLICIES.

 

4

--------------------------------------------------------------------------------


 

(F)            OTHER PERQUISITES.  EXECUTIVE SHALL BE ENTITLED TO RECEIVE OTHER
BENEFITS AND PERQUISITES AS ARE GENERALLY PROVIDED TO THE SENIOR EXECUTIVES OF
THE COMPANY FROM TIME TO TIME.

 


4.             TERMINATION OF EMPLOYMENT.  EXECUTIVE’S EMPLOYMENT WITH THE
COMPANY WILL TERMINATE DURING THE TERM OF THE AGREEMENT, AND THIS AGREEMENT WILL
TERMINATE ON THE DATE OF SUCH TERMINATION, AS FOLLOWS:


 

(A)           EXECUTIVE’S EMPLOYMENT WILL TERMINATE UPON EXECUTIVE’S DEATH.

 

(B)           EXECUTIVE’S EMPLOYMENT WILL TERMINATE, AT THE COMPANY’S ELECTION,
UPON THE OCCURRENCE OF THE EXECUTIVE’S DISABILITY, UNLESS OTHERWISE PROHIBITED
BY LAW.

 

(C)           THE COMPANY MAY TERMINATE EXECUTIVE’S EMPLOYMENT WITH OR WITHOUT
CAUSE (OTHER THAN AS A RESULT OF DISABILITY AS DESCRIBED ABOVE) BY PROVIDING
WRITTEN NOTICE TO EXECUTIVE THAT INDICATES IN REASONABLE DETAIL THE FACTS AND
CIRCUMSTANCES ALLEGED TO PROVIDE A BASIS FOR SUCH TERMINATION.

 

(D)           EXECUTIVE MAY TERMINATE HIS EMPLOYMENT FOR OR WITHOUT GOOD REASON
BY PROVIDING WRITTEN NOTICE OF TERMINATION TO THE COMPANY THAT INDICATES IN
REASONABLE DETAIL THE FACTS AND CIRCUMSTANCES ALLEGED TO PROVIDE A BASIS FOR
SUCH TERMINATION.  IF EXECUTIVE IS ALLEGING A TERMINATION FOR GOOD REASON,
EXECUTIVE MUST PROVIDE WRITTEN NOTICE TO THE COMPANY OF THE EXISTENCE OF THE
CONDITION CONSTITUTING GOOD REASON WITHIN SIXTY (60) DAYS OF THE INITIAL
EXISTENCE OF SUCH CONDITION, AND THE COMPANY MUST HAVE A PERIOD OF AT LEAST
THIRTY (30) DAYS FOLLOWING RECEIPT OF SUCH NOTICE TO CURE SUCH CONDITION.  IF
THE COMPANY DOES NOT CURE THE CONDITION WITHIN SUCH THIRTY-DAY PERIOD,
EXECUTIVE’S TERMINATION OF EMPLOYMENT FROM THE COMPANY SHALL BE EFFECTIVE ON THE
DATE IMMEDIATELY FOLLOWING THE END OF SUCH CURE PERIOD.

 


5.             PAYMENTS UPON TERMINATION.


 

(A)           ENTITLEMENT TO SEVERANCE.  SUBJECT TO THE OTHER TERMS AND
CONDITIONS OF THIS AGREEMENT, EXECUTIVE SHALL BE ENTITLED TO THE ACCRUED
BENEFITS, AND TO THE SEVERANCE BENEFITS DESCRIBED IN SUBSECTION (C), IN EITHER
OF THE FOLLOWING CIRCUMSTANCES WHILE THIS AGREEMENT IS IN EFFECT:

 

(I)            EXECUTIVE’S EMPLOYMENT IS TERMINATED BY THE COMPANY WITHOUT
CAUSE, EXCEPT IN THE CASE OF DEATH OR DISABILITY; OR

 

(II)           EXECUTIVE TERMINATES HIS EMPLOYMENT WITH THE COMPANY FOR GOOD
REASON.

 

If Executive dies after receiving a notice by the Company that Executive is
being terminated without Cause, or after providing notice of termination for
Good Reason, the Executive’s estate, heirs and beneficiaries shall be entitled
to the Accrued Benefits and the severance benefits described in subsection
(c) at the same time such amounts would have been paid or benefits provided to
Executive had he lived.

 

5

--------------------------------------------------------------------------------


 

(B)           GENERAL RELEASE REQUIREMENT.  AS AN ADDITIONAL PREREQUISITE FOR
RECEIPT OF THE SEVERANCE BENEFITS DESCRIBED IN SUBSECTION (C), EXECUTIVE MUST
EXECUTE, DELIVER TO THE COMPANY, AND NOT REVOKE (TO THE EXTENT EXECUTIVE IS
ALLOWED TO DO SO) A GENERAL RELEASE.

 

(C)           SEVERANCE BENEFITS; TIMING AND FORM OF PAYMENT.  SUBJECT TO THE
LIMITATIONS IMPOSED BY SECTION 6, IF EXECUTIVE IS ENTITLED TO SEVERANCE
BENEFITS, THEN:

 

(I)            THE COMPANY SHALL PAY EXECUTIVE THE SEVERANCE PAYMENT IN A LUMP
SUM WITHIN TEN (10) DAYS FOLLOWING THE EXECUTIVE’S TERMINATION, OR IF LATER, THE
DATE ON WHICH THE GENERAL RELEASE IS NO LONGER REVOCABLE; AND

 

(II)           EXECUTIVE SHALL BE ENTITLED TO PAY PREMIUMS FOR COBRA
CONTINUATION COVERAGE FOR THE LENGTH OF SUCH COVERAGE AT THE SAME RATE AS IS
BEING CHARGED TO ACTIVE EMPLOYEES FOR SIMILAR COVERAGE.

 

All payments shall be subject to payroll taxes and other withholdings in
accordance with the Company’s standard payroll practices and applicable law.

 

(D)           OTHER TERMINATION OF EMPLOYMENT.  IF EXECUTIVE’S EMPLOYMENT
TERMINATES FOR ANY REASON OTHER THAN THOSE DESCRIBED IN SUBSECTION (A), THE
EXECUTIVE (OR THE EXECUTIVE’S ESTATE, HEIRS AND BENEFICIARIES IN THE EVENT OF
HIS DEATH), SHALL BE ENTITLED TO RECEIVE ONLY THE ACCRUED BENEFITS.

 


6.             LIMITATIONS ON SEVERANCE PAYMENTS AND BENEFITS.  NOTWITHSTANDING
ANY OTHER PROVISION OF THIS AGREEMENT TO THE CONTRARY, IF ANY PORTION OF THE
SEVERANCE PAYMENT OR ANY OTHER PAYMENT UNDER THIS AGREEMENT, OR UNDER ANY OTHER
AGREEMENT WITH OR PLAN OF THE COMPANY (IN THE AGGREGATE “TOTAL PAYMENTS”), WOULD
CONSTITUTE AN “EXCESS PARACHUTE PAYMENT,” THEN THE TOTAL PAYMENTS TO BE MADE TO
EXECUTIVE SHALL BE REDUCED SUCH THAT THE VALUE OF THE AGGREGATE TOTAL PAYMENTS
THAT EXECUTIVE IS ENTITLED TO RECEIVE SHALL BE ONE DOLLAR ($1) LESS THAN THE
MAXIMUM AMOUNT WHICH EXECUTIVE MAY RECEIVE WITHOUT BECOMING SUBJECT TO THE TAX
IMPOSED BY CODE SECTION 4999 OR WHICH THE COMPANY MAY PAY WITHOUT LOSS OF
DEDUCTION UNDER CODE SECTION 280G(A); PROVIDED THAT THE FOREGOING REDUCTION IN
THE AMOUNT OF TOTAL PAYMENTS SHALL NOT APPLY IF THE AFTER-TAX VALUE TO EXECUTIVE
OF THE TOTAL PAYMENTS PRIOR TO REDUCTION IN ACCORDANCE HEREWITH IS GREATER THAN
THE AFTER-TAX VALUE TO EXECUTIVE IF TOTAL PAYMENTS ARE REDUCED IN ACCORDANCE
HEREWITH.  FOR PURPOSES OF THIS AGREEMENT, THE TERMS “EXCESS PARACHUTE PAYMENT”
AND “PARACHUTE PAYMENTS” SHALL HAVE THE MEANINGS ASSIGNED TO THEM IN CODE
SECTION 280G, AND SUCH “PARACHUTE PAYMENTS” SHALL BE VALUED AS PROVIDED THEREIN.


 


7.             COVENANTS BY EXECUTIVE.


 

(A)           CONFIDENTIALITY AND NON-DISCLOSURE.  EXECUTIVE ACKNOWLEDGES THAT
BY VIRTUE OF HIS EMPLOYMENT WITH THE COMPANY, HE HAS AND WILL IN THE FUTURE BE
EXPOSED TO OR HAS HAD OR MAY HAVE ACCESS TO CONFIDENTIAL INFORMATION OF COMPANY
OR ITS AFFILIATES REGARDING ITS OR THEIR BUSINESSES (WHETHER OR NOT DEVELOPED BY
EXECUTIVE), INCLUDING, BUT NOT LIMITED TO, ALGORITHMS, SOURCE CODE, SYSTEM
DESIGNS, DATA FORMATS, ANALYTICAL PROCESSES, METHODOLOGIES, BUSINESS PRACTICES,
FINANCIAL INFORMATION OR PROJECTIONS, CUSTOMER LISTS OR RECORDS, CUSTOMER
INFORMATION, EMPLOYEE RECORDS, MARK-UPS, PROJECT MATERIALS, MARKETING
TECHNIQUES, SUPPLIER INFORMATION, ACCOUNTING METHODOLOGIES, CREATIONS OR OTHER
INFORMATION THAT GIVES, OR MAY GIVE,

 

6

--------------------------------------------------------------------------------


 

THE COMPANY OR ITS AFFILIATES AN ADVANTAGE IN THE MARKETPLACE AGAINST ITS
COMPETITORS (ALL OF THE FOREGOING ARE HEREINAFTER REFERRED TO COLLECTIVELY AS
THE “PROPRIETARY INFORMATION” EXCEPT FOR INFORMATION THAT WAS IN THE PUBLIC
DOMAIN WHEN ACQUIRED OR DEVELOPED BY THE COMPANY, OR THAT SUBSEQUENTLY ENTERS
THE PUBLIC DOMAIN OTHER THAN AS A RESULT OF A BREACH OF THIS OR ANY OTHER
AGREEMENT OR COVENANT).  EXECUTIVE FURTHER ACKNOWLEDGES THAT IT WOULD BE
POSSIBLE FOR  EXECUTIVE, UPON TERMINATION OF HIS EMPLOYMENT WITH THE COMPANY, TO
USE THE PROPRIETARY INFORMATION TO BENEFIT OTHER INDIVIDUALS OR ENTITIES, AND
THAT TO THE EXTENT EXECUTIVE ENGAGES IN ANY COMPETITIVE BUSINESS ACTIVITY FOR
HIMSELF OR OTHERS FOLLOWING HIS TERMINATION IT IS HIGHLY LIKELY THAT SUCH
ACTIVITY WOULD INEVITABLY REQUIRE HIS USE OR DISCLOSURE OF PROPRIETARY
INFORMATION.  EXECUTIVE ACKNOWLEDGES THAT THE COMPANY HAS EXPENDED CONSIDERABLE
TIME AND RESOURCES IN THE DEVELOPMENT OF THE PROPRIETARY INFORMATION AND THAT
THE PROPRIETARY INFORMATION HAS BEEN DISCLOSED TO OR LEARNED BY EXECUTIVE SOLELY
IN CONNECTION WITH EXECUTIVE’S EMPLOYMENT WITH THE COMPANY.  EXECUTIVE
ACKNOWLEDGES THAT THE PROPRIETARY INFORMATION CONSTITUTES A PROPRIETARY AND
EXCLUSIVE INTEREST OF THE COMPANY, AND, THEREFORE, EXECUTIVE AGREES THAT DURING
THE TERM OF HIS EMPLOYMENT AND AFTER THE TERMINATION THEREOF, FOR WHATEVER
REASON, ANYWHERE IN THE WORLD, EXECUTIVE SHALL NOT DIRECTLY OR INDIRECTLY
DISCLOSE THE PROPRIETARY INFORMATION TO ANY PERSON, FIRM, COURT, GOVERNMENTAL
ENTITY OR BODY, CORPORATION OR OTHER ENTITY OR USE THE PROPRIETARY INFORMATION
IN ANY MANNER, EXCEPT IN CONNECTION WITH THE BUSINESS AND AFFAIRS OF THE COMPANY
OR PURSUANT TO A VALIDLY ISSUED AND ENFORCEABLE COURT OR ADMINISTRATIVE ORDER. 
IN THE EVENT THAT ANY COURT, ADMINISTRATIVE HEARING OFFICER OR OTHER JUDICIAL OR
GOVERNMENTAL REPRESENTATIVE SHALL REQUEST OR DEMAND DISCLOSURE OF ANY
PROPRIETARY INFORMATION, EXECUTIVE SHALL PROMPTLY NOTIFY THE COMPANY OF THE SAME
AND COOPERATE WITH THE COMPANY TO OBTAIN APPROPRIATE PROTECTIVE ORDERS IN
RESPECT THEREOF.  EXECUTIVE FURTHER AGREES TO EXECUTE SUCH FURTHER AGREEMENTS OR
UNDERSTANDINGS REGARDING HIS AGREEMENT NOT TO MISUSE OR DISCLOSE PROPRIETARY
INFORMATION AS THE COMPANY MAY REASONABLY REQUEST.

 

(B)           NON-COMPETITION/NON-SOLICITATION.

 

(I)            DURING EXECUTIVE’S EMPLOYMENT WITH THE COMPANY AND FOR A PERIOD
OF ONE (1) YEAR FOLLOWING EXECUTIVE’S TERMINATION, OR FOR A PERIOD OF TWO
(2) YEARS IF EXECUTIVE RECEIVES A SEVERANCE PAYMENT DUE TO A TERMINATION DATE
THAT OCCURS WITHIN ONE (1) YEAR FOLLOWING A CHANGE IN CONTROL, EXECUTIVE AGREES
NOT TO DIRECTLY OR INDIRECTLY ENGAGE, OR ASSIST ANY BUSINESS OR ENTITY, IN
COMPETITIVE BUSINESS ACTIVITY IN ANY CAPACITY, INCLUDING WITHOUT LIMITATION AS
AN EMPLOYEE, OFFICER, OR DIRECTOR OF, OR CONSULTANT OR ADVISOR TO, ANY PERSON OR
ENTITY ENGAGED DIRECTLY OR INDIRECTLY IN A BUSINESS WHICH ENGAGES IN COMPETITIVE
BUSINESS ACTIVITY, IN NORTH AMERICA OR ANYWHERE THAT THE COMPANY OR ITS
SUCCESSOR DOES BUSINESS AT THE TIME OF EXECUTIVE’S TERMINATION, WITHOUT THE
WRITTEN CONSENT OF THE BOARD.

 

(II)           DURING EXECUTIVE’S EMPLOYMENT WITH THE COMPANY AND FOR A PERIOD
OF ONE (1) YEAR FOLLOWING EXECUTIVE’S TERMINATION, OR FOR A PERIOD OF TWO
(2) YEARS IF EXECUTIVE RECEIVES A SEVERANCE PAYMENT DUE TO A TERMINATION DATE
THAT OCCURS WITHIN ONE (1) YEAR FOLLOWING A CHANGE IN CONTROL, EXECUTIVE AGREES
NOT TO, IN ANY FORM OR MANNER, DIRECTLY OR INDIRECTLY, ON HIS OWN BEHALF OR IN
COMBINATION WITH OTHERS (1) SOLICIT, INDUCE OR INFLUENCE ANY CUSTOMER, SUPPLIER,
LENDER, LESSOR OR ANY OTHER PERSON WITH A BUSINESS RELATIONSHIP WITH THE COMPANY
TO DISCONTINUE OR REDUCE THE EXTENT OF SUCH BUSINESS RELATIONSHIP, OR
(2) RECRUIT, SOLICIT OR OTHERWISE INDUCE OR INFLUENCE ANY EMPLOYEE OF THE
COMPANY TO DISCONTINUE THEIR EMPLOYMENT WITH THE COMPANY.

 

7

--------------------------------------------------------------------------------


 

(C)           NON-DISPARAGEMENT.  DURING EXECUTIVE’S EMPLOYMENT WITH THE COMPANY
AND FOR A PERIOD OF ONE (1) YEAR FOLLOWING EXECUTIVE’S TERMINATION, OR FOR A
PERIOD OF TWO (2) YEARS IF EXECUTIVE RECEIVES A SEVERANCE PAYMENT DUE TO A
TERMINATION DATE THAT OCCURS WITHIN ONE (1) YEAR FOLLOWING A CHANGE IN CONTROL,
EXECUTIVE AGREES NOT TO MAKE ANY STATEMENTS OR TAKE ANY ACTIONS THAT ARE
INTENDED TO OR THAT WOULD REASONABLY BE EXPECTED TO HARM OR ADVERSELY AFFECT THE
REPUTATION OF THE COMPANY OR THE PERSONAL OR PROFESSIONAL REPUTATION OF ANY OF
THE COMPANY’S DIRECTORS, OFFICERS, AGENTS OR EMPLOYEES.

 

(D)           DISCLOSURE AND ASSIGNMENT TO THE COMPANY OF INVENTIONS AND
INNOVATIONS.

 

(I)            EXECUTIVE AGREES THAT ALL MATERIALS, INVENTIONS, DISCOVERIES,
IMPROVEMENTS OR THE LIKE THAT EXECUTIVE, INDIVIDUALLY OR WITH OTHERS, MAY
ORIGINATE, DEVELOP OR REDUCE TO PRACTICE WHILE EMPLOYED WITH THE COMPANY
RELATING TO THE BUSINESS OR PRODUCTS OF THE COMPANY, THE COMPANY’S ACTUAL OR
DEMONSTRABLY ANTICIPATED RESEARCH OR DEVELOPMENT OR ANY WORK PERFORMED BY
EXECUTIVE FOR THE COMPANY (INDIVIDUALLY, A “CREATION” AND COLLECTIVELY, THE
“CREATIONS”) SHALL, AS BETWEEN THE COMPANY AND EXECUTIVE, BELONG TO AND BE THE
SOLE PROPERTY OF COMPANY.  EXECUTIVE HEREBY WAIVES ANY AND ALL “MORAL RIGHTS,”
INCLUDING, BUT NOT LIMITED TO, ANY RIGHT TO IDENTIFICATION OF AUTHORSHIP, RIGHT
OF APPROVAL ON MODIFICATIONS OR LIMITATION ON SUBSEQUENT MODIFICATION, THAT
EXECUTIVE MAY HAVE IN RESPECT OF ANY CREATION.  EXECUTIVE FURTHER AGREES,
WITHOUT FURTHER CONSIDERATION, TO PROMPTLY DISCLOSE EACH SUCH CREATION TO THE
COMPANY AND TO SUCH OTHER INDIVIDUALS AS THE COMPANY MAY DIRECT.  EXECUTIVE
FURTHER AGREES TO EXECUTE AND TO JOIN OTHERS IN EXECUTING SUCH APPLICATIONS,
ASSIGNMENTS AND OTHER DOCUMENTS AS MAY BE NECESSARY OR CONVENIENT TO VEST IN THE
COMPANY OR ANY CLIENT OF THE COMPANY, AS APPROPRIATE, FULL TITLE TO EACH SUCH
CREATION AND AS MAY BE REASONABLY NECESSARY OR CONVENIENT TO OBTAIN UNITED
STATES AND FOREIGN PATENTS OR COPYRIGHTS THEREON TO THE EXTENT THE COMPANY OR
ANY CLIENT OF THE COMPANY, AS APPROPRIATE, MAY CHOOSE.  EXECUTIVE FURTHER AGREES
TO TESTIFY IN ANY LEGAL OR ADMINISTRATIVE PROCEEDING RELATIVE TO ANY SUCH
CREATION WHENEVER REQUESTED TO DO SO BY THE COMPANY, PROVIDED THAT THE COMPANY
AGREES TO REIMBURSE EXECUTIVE FOR ANY REASONABLE EXPENSES INCURRED IN PROVIDING
SUCH TESTIMONY.

 

(II)           THE FOREGOING COVENANT SHALL NOT APPLY TO ANY CREATION FOR WHICH
NO EQUIPMENT, SUPPLIES, FACILITIES, OR TRADE SECRET INFORMATION OF THE COMPANY
WAS USED AND WHICH WAS DEVELOPED ENTIRELY ON EXECUTIVE’S OWN TIME, UNLESS
(I) THE CREATION RELATES TO (A) THE BUSINESS OF THE COMPANY OR (B) ANY ACTUAL OR
REASONABLY ANTICIPATED RESEARCH OR DEVELOPMENT OF THE COMPANY OR (II) THE
CREATION RESULTS FROM ANY WORK PERFORMED BY EXECUTIVE FOR THE COMPANY.

 

(E)           REMEDIES NOT EXCLUSIVE.  IN THE EVENT THAT EXECUTIVE BREACHES ANY
TERMS OF THIS SECTION 7, EXECUTIVE ACKNOWLEDGES AND AGREES THAT SAID BREACH MAY
RESULT IN THE IMMEDIATE AND IRREPARABLE HARM TO THE BUSINESS AND GOODWILL OF THE
COMPANY AND THAT DAMAGES, IF ANY, AND REMEDIES OF LAW FOR SUCH BREACH MAY BE
INADEQUATE AND INDETERMINABLE.  THE COMPANY, UPON EXECUTIVE’S BREACH OF THIS
SECTION 7, SHALL THEREFORE BE ENTITLED (IN ADDITION TO AND WITHOUT LIMITING ANY
OTHER REMEDIES THAT THE COMPANY MAY SEEK UNDER THIS AGREEMENT OR OTHERWISE AT
LAW OR IN EQUITY) TO (1) SEEK FROM ANY COURT OF COMPETENT JURISDICTION EQUITABLE
RELIEF BY WAY OF TEMPORARY OR PERMANENT INJUNCTION AND WITHOUT BEING REQUIRED TO
POST A BOND, TO RESTRAIN ANY VIOLATION OF THIS SECTION 7, AND FOR SUCH FURTHER
RELIEF AS THE COURT MAY DEEM JUST OR

 

8

--------------------------------------------------------------------------------


 

PROPER IN LAW OR EQUITY, AND (2) IN THE EVENT THAT THE COMPANY SHALL PREVAIL,
ITS REASONABLE ATTORNEYS FEES AND COSTS AND OTHER EXPENSES IN ENFORCING ITS
RIGHTS UNDER THIS SECTION 7.

 

(F)            SEVERABILITY OF PROVISIONS.  IF ANY RESTRICTION, LIMITATION, OR
PROVISION OF THIS SECTION 7 IS DEEMED TO BE UNREASONABLE, ONEROUS, OR UNDULY
RESTRICTIVE BY A COURT OF COMPETENT JURISDICTION, IT SHALL NOT BE STRICKEN IN
ITS ENTIRETY AND HELD TOTALLY VOID AND UNENFORCEABLE, BUT SHALL REMAIN EFFECTIVE
TO THE MAXIMUM EXTENT POSSIBLE WITHIN THE BOUNDS OF THE LAW.  IF ANY PHRASE,
CLAUSE OR PROVISION OF THIS SECTION 7 IS DECLARED INVALID OR UNENFORCEABLE BY A
COURT OF COMPETENT JURISDICTION, SUCH PHRASE, CLAUSE, OR PROVISION SHALL BE
DEEMED SEVERED FROM THIS SECTION 7, BUT WILL NOT AFFECT ANY OTHER PROVISION OF
THIS SECTION 7, WHICH SHALL OTHERWISE REMAIN IN FULL FORCE AND EFFECT.  THE
PROVISIONS OF THIS SECTION 7 ARE EACH DECLARED TO BE SEPARATE AND DISTINCT
COVENANTS BY EXECUTIVE.

 


8.             NOTICE.  ANY NOTICE, REQUEST, DEMAND OR OTHER COMMUNICATION
REQUIRED OR PERMITTED HEREIN WILL BE DEEMED TO BE PROPERLY GIVEN WHEN PERSONALLY
SERVED IN WRITING OR WHEN DEPOSITED IN THE UNITED STATES MAIL, POSTAGE PREPAID,
ADDRESSED TO EXECUTIVE AND TO THE COMPANY WITH ATTENTION TO THE CHIEF EXECUTIVE
OFFICER OF THE COMPANY AND THE GENERAL COUNSEL OF THE COMPANY AS PROVIDED
BELOW.  EITHER PARTY MAY CHANGE ITS ADDRESS BY WRITTEN NOTICE IN ACCORDANCE WITH
THIS PARAGRAPH.


 

 

In the case of the Company, to:

 

Human Resources

 

 

 

MEDecision, Inc.

 

 

 

601 Lee Road

 

 

 

Wayne, PA 10987

 

 

 

 

 

And in the case of Executive, to:

 

 

 

 


9.             SET OFF: MITIGATION.  THE COMPANY’S OBLIGATION TO PAY EXECUTIVE
THE AMOUNTS AND TO PROVIDE THE BENEFITS HEREUNDER SHALL BE SUBJECT TO SET-OFF,
COUNTERCLAIM OR RECOUPMENT OF AMOUNTS OWED BY EXECUTIVE TO THE COMPANY. 
HOWEVER, EXECUTIVE SHALL NOT BE REQUIRED TO MITIGATE THE AMOUNT OF ANY PAYMENT
PROVIDED FOR PURSUANT TO THIS AGREEMENT BY SEEKING OTHER EMPLOYMENT OR
OTHERWISE.


 


10.           BENEFIT OF AGREEMENT.  THIS AGREEMENT SHALL INURE TO THE BENEFIT
OF AND BE BINDING UPON THE PARTIES HERETO AND THEIR RESPECTIVE EXECUTORS,
ADMINISTRATORS, SUCCESSORS AND ASSIGNS.  IF THE COMPANY EXPERIENCES A CHANGE IN
CONTROL, OR OTHERWISE SELLS, ASSIGNS OR TRANSFERS ALL OR SUBSTANTIALLY ALL OF
ITS BUSINESS AND ASSETS TO ANY PERSON OR IF THE COMPANY MERGES INTO OR
CONSOLIDATES OR OTHERWISE COMBINES (WHERE THE COMPANY DOES NOT SURVIVE SUCH
COMBINATION) WITH ANY PERSON (ANY SUCH EVENT, A “SALE OF BUSINESS”), THEN THE
COMPANY SHALL ASSIGN ALL OF ITS RIGHT, TITLE AND INTEREST IN THIS AGREEMENT AS
OF THE DATE OF SUCH EVENT TO SUCH PERSON, AND THE COMPANY SHALL CAUSE SUCH
PERSON, BY WRITTEN AGREEMENT IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
EXECUTIVE, TO EXPRESSLY ASSUME AND AGREE TO PERFORM FROM AND AFTER THE DATE OF
SUCH ASSIGNMENT ALL OF THE TERMS, CONDITIONS AND PROVISIONS IMPOSED BY THIS
AGREEMENT UPON THE COMPANY.  FAILURE OF THE COMPANY TO OBTAIN SUCH AGREEMENT
PRIOR TO THE EFFECTIVE DATE OF SUCH SALE OF BUSINESS SHALL BE A BREACH OF THIS
AGREEMENT CONSTITUTING “GOOD REASON” HEREUNDER,

 

9

--------------------------------------------------------------------------------


 


EXCEPT THAT FOR PURPOSES OF IMPLEMENTING THE FOREGOING THE DATE UPON WHICH SUCH
SALE OF BUSINESS BECOMES EFFECTIVE SHALL BE THE TERMINATION DATE.  IN CASE OF
SUCH ASSIGNMENT BY THE COMPANY AND OF ASSUMPTION AND AGREEMENT BY SUCH PERSON,
AS USED IN THIS AGREEMENT, “THE COMPANY” SHALL THEREAFTER MEAN THE PERSON WHICH
EXECUTES AND DELIVERS THE AGREEMENT PROVIDED FOR IN THIS SECTION 10 OR WHICH
OTHERWISE BECOMES BOUND BY ALL THE TERMS AND PROVISIONS OF THIS AGREEMENT BY
OPERATION OF LAW, AND THIS AGREEMENT SHALL INURE TO THE BENEFIT OF, AND BE
ENFORCEABLE BY, SUCH PERSON.  EXECUTIVE SHALL, IN HIS DISCRETION, BE ENTITLED TO
PROCEED AGAINST ANY OR ALL OF SUCH PERSONS, ANY PERSON WHICH THERETOFORE WAS
SUCH A SUCCESSOR TO THE COMPANY, AND THE COMPANY (AS SO DEFINED) IN ANY ACTION
TO ENFORCE ANY RIGHTS OF EXECUTIVE HEREUNDER.  EXCEPT AS PROVIDED IN THIS
SECTION 10, THIS AGREEMENT SHALL NOT BE ASSIGNABLE BY THE COMPANY.  THIS
AGREEMENT SHALL NOT BE TERMINATED BY THE VOLUNTARY OR INVOLUNTARY DISSOLUTION OF
THE COMPANY.


 


11.           ARBITRATION.  ANY CONTROVERSY OR CLAIM ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE BREACH OF THIS AGREEMENT THAT CANNOT BE MUTUALLY
RESOLVED BY THE EXECUTIVE AND THE COMPANY, INCLUDING ANY DISPUTE AS TO THE
CALCULATION OF THE EXECUTIVE’S BENEFITS, BASE SALARY, BONUS AMOUNT OR ANY
SEVERANCE PAYMENT HEREUNDER, OR ANY DISPUTE REGARDING THE EXISTENCE OF CAUSE OR
GOOD REASON IN CONNECTION WITH ANY TERMINATION HEREUNDER, SHALL BE SUBMITTED TO
ARBITRATION IN CHICAGO, ILLINOIS, IN ACCORDANCE WITH THE PROCEDURES OF THE
AMERICAN ARBITRATION ASSOCIATION.  THE DETERMINATION OF THE ARBITRATOR SHALL BE
CONCLUSIVE AND BINDING ON THE COMPANY AND THE EXECUTIVE, AND JUDGMENT MAY BE
ENTERED ON THE ARBITRATOR’S AWARD IN ANY COURT HAVING JURISDICTION.


 


12.           APPLICABLE LAW AND JURISDICTION.  THIS AGREEMENT IS TO BE GOVERNED
BY AND CONSTRUED UNDER THE LAWS OF THE UNITED STATES AND OF THE STATE OF
ILLINOIS WITHOUT RESORT TO ILLINOIS CHOICE OF LAW RULES.  EACH PARTY HEREBY
AGREES THAT THE FORUM AND VENUE FOR ANY LEGAL OR EQUITABLE ACTION OR PROCEEDING
ARISING OUT OF, OR IN CONNECTION WITH, THIS AGREEMENT WILL LIE IN THE
APPROPRIATE FEDERAL OR STATE COURTS IN THE STATE OF ILLINOIS AND SPECIFICALLY
WAIVES ANY AND ALL OBJECTIONS TO SUCH JURISDICTION AND VENUE.


 


13.           CAPTIONS AND PARAGRAPH HEADINGS.  CAPTIONS AND PARAGRAPH HEADINGS
USED HEREIN ARE FOR CONVENIENCE ONLY AND ARE NOT A PART OF THIS AGREEMENT AND
WILL NOT BE USED IN CONSTRUING IT.


 


14.           INVALID PROVISIONS.  SUBJECT TO SECTION 7(D), SHOULD ANY PROVISION
OF THIS AGREEMENT FOR ANY REASON BE DECLARED INVALID, VOID, OR UNENFORCEABLE BY
A COURT OF COMPETENT JURISDICTION, THE VALIDITY AND BINDING EFFECT OF ANY
REMAINING PORTION WILL NOT BE AFFECTED, AND THE REMAINING PORTIONS OF THIS
AGREEMENT WILL REMAIN IN FULL FORCE AND EFFECT AS IF THIS AGREEMENT HAD BEEN
EXECUTED WITH SAID PROVISION ELIMINATED.


 


15.           NO WAIVER.  THE FAILURE OF A PARTY TO INSIST UPON STRICT ADHERENCE
TO ANY TERM OF THIS AGREEMENT ON ANY OCCASION SHALL NOT BE CONSIDERED A WAIVER
OF SUCH PARTY’S RIGHTS OR DEPRIVE SUCH PARTY OF THE RIGHT THEREAFTER TO INSIST
UPON STRICT ADHERENCE TO THAT TERM OR ANY OTHER TERM OF THIS AGREEMENT.


 


16.           ENTIRE AGREEMENT.  THIS AGREEMENT CONTAINS THE ENTIRE AGREEMENT OF
THE PARTIES WITH RESPECT TO THE SUBJECT MATTER OF THIS AGREEMENT EXCEPT WHERE
OTHER AGREEMENTS ARE SPECIFICALLY NOTED, ADOPTED, OR INCORPORATED BY REFERENCE. 
THIS AGREEMENT OTHERWISE SUPERSEDES

 

10

--------------------------------------------------------------------------------


 


ANY AND ALL OTHER AGREEMENTS, EITHER ORAL OR IN WRITING, BETWEEN THE PARTIES
HERETO WITH RESPECT TO THE EMPLOYMENT OF EXECUTIVE BY COMPANY, AND ALL SUCH
AGREEMENTS SHALL BE VOID AND OF NO EFFECT.  EACH PARTY TO THIS AGREEMENT
ACKNOWLEDGES THAT NO REPRESENTATIONS, INDUCEMENTS, PROMISES, OR AGREEMENTS, ORAL
OR OTHERWISE, HAVE BEEN MADE BY ANY PARTY, OR ANYONE ACTING ON BEHALF OF ANY
PARTY, WHICH ARE NOT EMBODIED HEREIN, AND THAT NO OTHER AGREEMENT, STATEMENT, OR
PROMISE NOT CONTAINED IN THIS AGREEMENT WILL BE VALID OR BINDING.


 


17.           MODIFICATION.  THIS AGREEMENT MAY NOT BE MODIFIED OR AMENDED BY
ORAL AGREEMENT, BUT ONLY BY AN AGREEMENT IN WRITING SIGNED BY THE COMPANY AND
EXECUTIVE.


 


18.           COUNTERPARTS.  THIS AGREEMENT MAY BE SIGNED IN COUNTERPARTS, EACH
OF WHICH SHALL BE AN ORIGINAL, WITH THE SAME EFFECT AS IF THE SIGNATURES THERETO
AND HERETO WERE UPON THE SAME INSTRUMENT.


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year written below.

 

 

By:

MEDecision, Inc.

 

 

 

Date:

6-17-2008

 

 

Its:

/s/ David St.Clair, CEO

 

 

 

 

Date:

6-17-2008

 

 

/s/ Carl E. Smith

 

 

CARL E. SMITH

 

11

--------------------------------------------------------------------------------